DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, line 13, “absorbing material” should be “an absorbing material “;
Claim 6, lines 2 and 5, “at least the part of reagent” should be “the at least a part of reagent”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “absorbing material” in claim 1, “member” in claim 2, “a pressing part” in claim 3.
The limitation “absorbing material” in claim 1 is interpreted as either filter paper, polymeric absorbing material, or glass fiber filter paper (para [0125] of instant Specification). The limitation “a pressing part” in claim 3 is interpreted to take the form of a rib (para [0057] of instant Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is a claim to a device (an article of manufacture), but also recites process steps.
The Federal Circuit decided an issue of first impression - whether a patent claim that covers both an apparatus and method of use of that apparatus passes muster under 35 USC §112, 2nd paragraph (indefiniteness).  Defending its "1-click system," Amazon won a summary judgment ruling of invalidity, IPXL Holdings, LLC v. Amazon.com, Inc., 333 F. Supp. 2d 513 (E.D. Va. 2004), which the Federal Circuit affirmed in part (IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (Fed. Cir. 2005)).
After upholding the district court's claim constructions and affirming the finding that all but one of the asserted claims were anticipated, the Federal Circuit next affirmed the summary judgment of invalidity (for indefiniteness) for the remaining asserted claim, which read:
“25. The system of claim 2 [including an input means] wherein the predicted transaction information comprises both a transaction type and transaction parameters associated with that transaction type, and the user uses the input means to either change the predicted transaction information or accept the displayed transaction type and transaction parameters.”


Similarly, instant claim 1 recites  
“1. (Original) A device for nucleic acid amplification reaction, comprising: a casing with an upper surface including a sample-dripping portion receiving a liquid sample containing nucleic acid, the liquid sample being dripped from a nozzle…” 
Claim 1 on its face is directed to a "device", but it also recites the steps of “receiving a liquid sample containing nucleic acid” and “the liquid sample being dripped from a nozzle”. It is unclear whether the device as claimed requires the sample (and nucleic acid) to be present in the device, or whether said steps merely reflect the intended use of the device.
Claims 1-11 inherit and do not remedy the deficiencies of independent claim 1.

The limitation “a member allowing the cleaning fluid within the cleaning liquid pot to flow toward the sample-dripping portion” in claim 2, line 4-5 is indefinite. According to instant Specification, each of features including “chute 101b” (para [0080]), “breaking projection 111” (para [0080]), and “injection port” (para [0063]) has the function of “allowing the cleaning fluid within the cleaning liquid pot to flow toward the sample-dripping portion”. Therefore, the scope of the limitation “a member” is unclear, since it cannot be determined which of these, if any, is intended by the term “member”.

Claim 6 recites “The device for nucleic acid amplification reaction as defined in claim 5, wherein at least the part of reagent required for the nucleic acid amplification reaction contains hot-melt polymeric compound that is solidified and/or gelled before the nucleic acid amplification reaction, and that is heated to become liquid in the nucleic acid amplification reaction, at least the part of reagent being held within the reaction tube.” It is unclear how the limitation “at least the part of reagent being 

The limitation “the absorbing material is composed of a water absorptive soft material including: filter paper; a polymeric absorbing material; and glass fiber filter paper” in claim 7, line 2-4 is indefinite. It is uncertain if said “the absorbing material” is composed of a water absorptive soft material that contains all of the “filter paper, a polymeric absorbing material, and glass fiber filter paper”, or just one of these (see instant para [0125] “The absorbing material 401 is composed of comparatively soft material, such as filter paper, polymeric absorbing material, glass fiber filter paper, or the like”).

Claim 11 recites the limitation "the part of the reagent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


    PNG
    media_image1.png
    561
    369
    media_image1.png
    Greyscale














Claims 1-5, 7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. US 2011/0212453 A1 to Agarwal et al. (hereinafter “Agarwal”), in view of US 2016/0340714 A1 to Siciliano et al. (hereinafter “Siciliano”; as cited by Applicant).
Regarding claim 1, Agarwal teaches a device (Annotated FIGS. 19A-19D) for nucleic acid amplification reaction (Abstract; para [0082] “The SIM and reaction card can be used in protein assays, immuno-assays, nucleic acid amplification”), comprising: 
a casing (assay card 410; para [0106] “FIGS. 19A-19D present side views of another embodiment of an assay card 410”) with an upper surface including 

a reaction tube: outwardly projecting from an end of the casing (A1 of Annotated Fig. 19A; para [0107] “Next, the analyzer instrument pushes the SIM into a subsequent position, as shown in FIG. 19D, where the sample carrier is positioned with a reaction chamber of the assay card”); including a storage space therein (para [0107] “A second reagent reservoir 438 is burst open by the instrument, to deliver a liquid, such as a buffer, into the reaction chamber, dissolving the freeze/dried gel reagents 416”); and being formed so as to be installed within a measurement apparatus (para [0107]; para [0111] “Another aspect of the invention is set forth in the examples, and is directed to a system comprised of an assay card as described above, and an analyzer adapted for receiving the assay card. The analyzer is described with reference to FIGS. 20-22, below in Example 1, and comprises a thermal cycler, an electromechanical component to apply a force to the at least one reagent reservoir to effect release of the liquid reagent, and an optical system.”; Fig. 20-22); 
a filter carrying thereon the nucleic acid contained in the liquid sample (para [0099]-[0100] “Use of the assay card is described below using assay cards of a geometry different from that described above, merely to illustrate that the overall geometry of the assay card and its components can vary yet retain functionality…An illustrative embodiment is shown in FIG. 17, where in step 300 blood is drawn, by puncturing a skin site such as a heel of an infant. The blood drop that forms at the puncture site is 
a filter-supporting body (sample introduction member, 412; para [0106]) stored within the casing to support the filter in a manner such that the filter is capable of taking (para [0107] “First, a sample 428 is dispensed onto the assay card through a closable opening 430, with care taken to ensure the sample falls directly onto a carrier on the sample introduction member”): 
a contacting position wherein the filter contacts with the liquid sample right below the sample-dripping portion (para [0107] “First, a sample 428 is dispensed onto the assay card through a closable opening 430, with care taken to ensure the sample falls directly onto a carrier on the sample introduction member…The sample introduction member engages the reaction card with a liquid tight seal provided by sealing member 431, and is positioned in a first position for receiving a sample”; para [0108] “based on the embodiment described with respect to FIGS. 19-A-19D, an aspect of the invention includes an assay card having a sample introduction module movably engaged with an opening on the assay card. When engaged with the assay card the sample introduction module forms a liquid-tight seal with the opening in the assay card. The sample introduction module is movable from a first position to at least one subsequent position in the assay card.”); 
and a reaction position wherein the filter is positioned within the storage space of the reaction tube (para [0107] “The assay card can now be inserted into an analyzer instrument (not shown) for 
Agarwal fails to teach the absorbing material is capable of taking: a press-attaching position wherein the absorbing material is press-attached to the filter in the contacting position so that the filter absorbs the liquid sample contacting therewith; and a separating position wherein the absorbing material is removed from the press- attaching position so that the filter is allowed to freely move.	
Siciliano teaches a device (Fig. 8) for nucleic acid amplification reaction (Abstract; para [0073] “the term “analyte” includes, but is not limited to, antigens, nucleic acid molecules encoded by a cell, virus, bacteria or other type of microorganism…Nucleic acid molecules can be detected as described herein by using the methods described herein in combination with other known methods or devices, such as amplification methods (e.g. PCR, RT-PCR, and the like), hybridization methods, labeled primers”), comprising 
a filter carrying thereon the nucleic acid contained in the liquid sample (conjugate pad, 50; test membrane, 45; para [0139] “the term “conjugate pad” refers to a membrane or other type of material that can comprise a capture reagent. The conjugate pad can be a cellulose acetate, cellulose nitrate, polyamide, polycarbonate, glass fiber, membrane, polyethersulfone, regenerated cellulose (RC), polytetra-fluorethylene, (PTFE)”; para [0013] “the conjugate pad comprises a signal detection unit comprising a third capture reagent the signal detection unit comprising the third capture reagent binds to: i) the second analyte, ii) to the second analyte's first interaction unit or second interaction unit, iii) to a component of the first and second analyte complex, or iv) a component of an analyte-bridge complex that is only present when the complex contains the first and second analytes”), wherein the filter is 
and an absorbing material (absorbent pad, 55) is capable of taking:
a press-attaching position wherein the absorbing material is press-attached to the filter in the contacting position (para [0253] “The force member (70) when in contact with the absorbent member would be applying pressure that is substantially perpendicular to the conjugate pad”; para [0228] “As discussed herein and throughout the present application, the conjugate pad, permeable membrane, test membrane, and absorbent member can be or are compressed by the force member”) so that the filter absorbs the liquid sample contacting therewith (para [0154] “The force member can apply pressure that is substantially perpendicular to the test membrane. Without being bound to any particular theory, the pressure facilitates the vertical flow. The pressure allows each layer of the membrane stack to be in contact with another layer.”); 
and a separating position wherein the absorbing material is removed from the press- attaching position so that the filter is allowed to freely move (para [0163] “The conjugate pad, in some embodiments, is moved once the compression or pressure being exerted by the force member is completely removed”).
It would have been obvious to have modified the device of Agarwal, based on the teachings of Siciliano, so that the absorbing material is capable of taking a press-attaching position and a separating position, in order to facilitate the flow and thus absorption of reagents by the filter and absorbing material, while permitting the movement of the filter as required by the device of Agarwal (para [0154] and para [0163] of Siciliano).

Regarding claim 2, Agarwal, in view of Siciliano, teaches the device for nucleic acid amplification reaction as defined in claim 1, further comprising: 
a cleaning liquid pot carrying cleaning fluid therein (para [0107] “The assay card can now be inserted into an analyzer instrument (not shown) for completion of the steps illustrated in FIGS. 19C-19B, The analyzer instrument pushes the SIM in the direction indicated by arrow 434 so that the SIM moves from the sample receiving position to a processing station, and specifically to a first reagent station, for example a wash buffer station. The instrument causes a reagent reservoir 436 containing a buffer to burst open, releasing the buffer from the reagent reservoir and allowing it to flow onto the absorbent pad, as shown in FIG. 19C.”; para [0102]); 
and a member allowing the cleaning fluid within the cleaning liquid pot to flow toward the sample-dripping portion (para [0107] “The instrument causes a reagent reservoir 436 containing a buffer to burst open, releasing the buffer from the reagent reservoir and allowing it to flow onto the absorbent pad, as shown in FIG. 19C.”; ’ Note the analyzer instrument functions to burst open the reagent reservoir 436 to release the wash buffer, allowing the wash buffer to flow onto the absorbent pad 418, i.e. toward the closable opening 430).

Regarding claim 3, Agarwal, in view of Siciliano, teaches the device for nucleic acid amplification reaction as defined in claim 1, wherein a pressing part (A2 of Annotated Fig. 19A) drives the filter-supporting body to be supported so that the filter-supporting body is allowed to move from the contacting position to the reaction position (para [0107] “The assay card can now be inserted into an analyzer instrument (not shown) for completion of the steps illustrated in FIGS. 19C-19B, The analyzer instrument pushes the SIM in the direction indicated by arrow 434 so that the SIM moves from the sample receiving position to a processing station, and specifically to a first reagent station, for example a 

Regarding claim 4, Agarwal, in view of Siciliano, teaches the device for nucleic acid amplification reaction as defined in claim1, and Agarwal teaches the reaction tube is composed of a transparent material (para [0073] “the optical window is positioned on an edge of the reaction card, and is optically transparent”; para [0107] “The biochemical reaction takes place inside the reaction chamber of the assay card, and can be viewed via an optical window at the edge of the card, as described above.”; para [0014] “the reaction card has a selected thickness to define an edge with the selected thickness, and the optical window is disposed on the edge in a region adjacent the reaction chamber.”).

Regarding claim 5, Agarwal, in view of Siciliano, teaches the device for nucleic acid amplification reaction as defined in claim 1, and Agarwal teaches the reaction tube holds at least a part of reagent required for the nucleic acid amplification reaction (reagents, 416; note reagents 416 are stored in A1 of annotated Figs. 19A; para [0095] “the reagent composition when applied or deposited within the reaction card's input channel or reaction chamber will be in dried form, as a pellet or lyophilized particles. The reagent composition, whether liquid or dried, may include a PCR mix”).

Regarding claim 7 Agarwal, in view of Siciliano, teaches the device for nucleic acid amplification reaction as defined in claim 1, and Siciliano teaches the absorbing material is composed of a water absorptive soft material including: filter paper; a polymeric absorbing material; and glass fiber filter paper (para [0147] “The absorbent member can be any material that can facilitate the flow of the sample through the conjugate pad and to the test membrane. Examples of absorbent members include, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have employed an absorbing material is composed of a water absorptive soft material including: filter paper; a polymeric absorbing material; and glass fiber filter paper, as taught by Siciliano, given that filter paper, a polymeric absorbing material, and and glass fiber filter paper are known material in the art for absorption with a reasonable expectation of success (MPEP 2143 (1) E).

Regarding claim 9, Agarwal, in view of Siciliano, teaches the device for nucleic acid amplification reaction as defined in claim 1, and Agarwal teaches the filter is composed of polymeric membrane (para [0080] “The carrier member can also be a glass fiber membrane, a material with a fixed pore size, cellulosic membranes, polypropylene membranes, and membranes made of other polymeric material”).

Regarding claim 11, Agarwal, in view of Siciliano, teaches the device for nucleic acid amplification reaction as defined in claim 1, wherein the filter-supporting body holds at least the part of the reagent required for the nucleic acid amplification reaction (para [0097] “the sample introduction module comprises a carrier member comprising a lysing agent, such as a detergent.”; para [0081] “a blood sample is treated with a lysing agent to release nucleic acid from the cells, and the carrier is selected to capture and retain the release nucleic acid upon application of an aliquot of treated blood sample to the carrier.”; the lysing agent in the sample introduction member releases nucleic acid for nucleic acid amplification reaction”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Siciliano as applied to claim 5 above, and further in view of U.S. Pre-Grant Publication No. US 2009/0186357 A1 to Mauk et al. (hereinafter “Mauk”).
Regarding claim 6, Agarwal, in view of Siciliano, Agarwal teaches the device for nucleic acid amplification reaction as defined in claim 5, and Agarwal teaches at least the part of reagent required for the nucleic acid amplification reaction contains a polymeric compound (para [0095] “the reagent composition when applied or deposited within the reaction card's input channel or reaction chamber will be in dried form, as a pellet or lyophilized particles. The reagent composition, whether liquid or dried, may include a PCR mix comprising a thermo-stable DNA polymerase that could be a hot-start enzyme, dNTPs, forward and reverse primers and/or labeled primers such as Plexor™ primers, fluorescently labeled hybridization oligonucleotides, Molecular Beacons, TagMan probes, Scorpion probes and other probes used for real-time PCR, an intercalating dye such as SYBR™ green or SYTO9, plasmid DNA or other forms of template DNA/RNA, salts such as Tricine, Bicine, (NH4)2SO4, MgCl2 and MnCl2, stabilizing sugars such as sucrose or trehalose, other additives such as BSA, gelatin and betaine, etc.”; note compounds e.g. primers, probes, enzymes are polymers) solidified and/or gelled before the nucleic acid amplification reaction (para [0107] “A second reagent reservoir 438 is burst open by the instrument, to deliver a liquid, such as a buffer, into the reaction chamber, dissolving the freeze/dried gel reagents 416. As the liquid fills the reaction chamber, air vents through the exit channel and liquid impermeable membrane. The biochemical reaction takes place inside the reaction chamber of the assay card, and can be viewed via an optical window at the edge of the card, as described above.”), and at least the part of reagent is held within the reaction tube (reagents, 416; note reagents 416 are stored in A1 of annotated Figs. 19A).
However, Agarwal fails to teach the polymeric compound is hot-melt, and is heated to become liquid in the nucleic acid amplification reaction.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Agarwal with Mauk, to employ reagents containing hot-melt polymeric compound, in order to time the release the reagents corresponding to the phases of a thermocycling amplification (para [0141] of Mauk).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Siciliano as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. US 2011/0244466 A1 to Juncosa et al. (hereinafter “Juncosa”).
Regarding claim 8, Agarwal, in view of Siciliano, teaches the device for nucleic acid amplification reaction as defined in claim 1, wherein a silica particle is fixed to the filter.
Juncosa teaches the device for nucleic acid amplification reaction (Abstract), comprising a filter carrying thereon the nucleic acid contained in the liquid sample (claim 10 “A system for extracting, purifying and amplifying nucleic acids from a specimen, said system comprising”; Claim 18-19 “The system as described in claim 17 wherein said screen member has solid reagent materials immobilized thereon…The system as described in claim 17 wherein said mesh filter member has micro magnetic silica 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have fixed silica to the filter, in order to facilitate nucleic acid capture from samples (para [0073] of Juncosa).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Siciliano as applied to claim 9 above, and further in view of U.S. Pre-Grant Publication No. US 2017/0028362 A1 to Stasiak et al. (hereinafter “Stasiak”).
Regarding claim 10, Agarwal, in view of Siciliano, teaches the device for nucleic acid amplification reaction as defined in claim 9, but Agarwal does not teach the filter is composed of hydrophilic PTFE (polytetrafluoroethylene). 
Stasiak teaches the use of hydrophilic PTFE in filtering nucleic-acid containing liquid (Abstract; para [0049] “Hydrophilic porous PTFE membranes according to embodiments of the invention can be used in a variety of applications, including, for example…filtering nucleic acid-containing fluids”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a filter composed of hydrophilic PTFE (polytetrafluoroethylene), because hydrophilic PTFE has the properties of mechanical strength, chemical resistance, thermal stability at high temperature and high water wettability (para [0001] and para [0013] of Stasiak).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./               Examiner, Art Unit 1637                                                                                                                                                                                         
/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637